The Chancellor.
I think the injunction should not he continued. If the complainants have rights which will he violated by any proposed action of the defendants, or either of them, they are rights for the violation of which a remedy at law may be had. The nature or extent of the injury sought to be prevented by injunction are not such as should induce this Court to interpose by injunction.
Without expressing any opinion, therefore, as to the strict legal rights of the parties, I think the case, as developed by the bill and answer, is such as should, in the discretion which the Court of Chancery exercises in reference to injunctions, determine the Court to leave the parties to their legal remedies, if they have any.
Injunction dissolved.